Title: From George Washington to the Board of War, 8 March 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 8th March 1780.
          
          Inclosed you have Returns of Arms and Accoutrements wanting by the 2d and 4th Regiments of Light Dragoons—The Articles of sadlery could, I beleive, have been procured in Connecticut, but the Dy Qr Mr General there did not think himself at liberty to proceed in the Business, without a special order, and therefore transmitted the Returns to the Quarter Master General for his direction—who, being also at a loss in the matter, put them into my hands. The Board may perhaps have been already taking measures for the equipment of the Cavalry for the next Campaign, and I therefore thought it best to consult them before I gave any order in the matter—Should the Board not have made provision of the Articles called for, I imagine

Mr Hubbard, the Dy Qr Mr Gl at Harford, can as readily and more conveniently than any other supply the Sadlery—The Commy General of military Stores will I suppose have directions to supply such Articles as fall within his department—There are pistols in the Magazine, but the Horsemens swords must be made, as there are none proper for the purpose on hand, that I know of—You will be pleased to take into consideration the advanced state of the season, which calls for an early determination upon the premises.
          From a letter which I recd from Major Tallmadge, at present commanding Officer of the 2d Regt of Dragoons, dated 20th Feby I am fearful that no orders have yet been issued for providing Cloathing for that Regt The following is an extract from the Majors letter “We have recd a letter from the Board of War informing that they have requested your Excellency to furnish Colo. Sheldon with an order on Mess[r]s Otis and Henley in Boston for the Cloathing necessary for his Regt.⟨”⟩ I have never recd any such directions from the Board—on the contrary, if they will refer to my letter of the 15th January in answer to one of the 21st Decemr by Capt. Edgar on the subject of Cloathing for that Regt I advised the Board to give Otis and Henley orders to make up Cloathing for a full Regt as the overplus if any might be applied by the Cloathier to the other Corps of Horse—Having heard nothing since, I concluded the order had been given.
          Should there have been any misapprehension the Board will perceive the necessity of giving an immediate order to have the Cloaths procured, the approach of the season for operation not only demands it, but the whole Regt is returned unfit for duty for want of Cloaths. I have the honor &c.
        